Exhibit 10.2

$10,000,000 in Units

FAR EAST ENERGY CORPORATION

Common Stock and Warrants

PLACEMENT AGENCY AGREEMENT

December 22, 2009

Pritchard Capital Partners, LLC

600 Travis Street

Suite 5210

Houston, Texas 77002

Ladies and Gentlemen:

Far East Energy Corporation, a Nevada corporation (the “Company”), proposes,
subject to the terms and conditions stated in this Placement Agency Agreement
(this “Agreement”) and the Subscription Agreements in the form of Exhibit A
attached hereto (the “Subscription Agreements”) to be entered into with the
investors that will be identified therein (each, an “Investor” and collectively,
the “Investors”), to issue and sell up to an aggregate of $10,000,000 in units
(the “Units”) each Unit consisting of five shares of the Company’s common stock,
$0.001 par value (the “Common Stock”) and warrants to purchase two shares of
Common Stock (a “Warrant”), with such Units to be issued and sold only in
integral multiples to avoid the issuance of Warrants exercisable for fractional
shares. The Company hereby confirms its agreement with Pritchard Capital
Partners, LLC (“Pritchard”), as set forth below. Pritchard is referred to herein
as the “Placement Agent.” The Units are more fully described in the Prospectus
(as defined below).

1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:

(a) The Company hereby engages the Placement Agent, as an agent of the Company
on a non-exclusive basis, to, on a reasonable best efforts basis, solicit offers
to purchase Units from the Company on the terms and subject to the conditions
set forth in the Subscription Agreements and Prospectus (as defined below). The
Placement Agent shall use reasonable best efforts to assist the Company in
obtaining performance by each Investor whose offer to purchase the Units was
solicited by the Placement Agent and accepted by the Company, but the Placement
Agent shall not, except as otherwise provided in this Agreement, have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agent or any of its
affiliates be obligated to



--------------------------------------------------------------------------------

underwrite or purchase any of the Units for its own account or otherwise provide
any financing. The Placement Agent shall act solely as the Company’s agent and
not as principal. The Placement Agent shall not have any authority to bind the
Company with respect to any prospective offer to purchase Units and the Company
shall have the sole right to accept offers to purchase Units and may reject any
such offer, in whole or in part. The Placement Agent has the right, after
discussion with the Company, to reject any offer to purchase Units received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
this Agreement.

(b) As compensation for services rendered by the Placement Agent hereunder, on
each Closing Date (as defined below), the Company shall pay or cause to be paid
to the Placement Agent by wire transfer of immediately available funds to an
account or accounts designated by the Placement Agent, an aggregate amount equal
to five and one-half percent (5.50%) of the gross proceeds received by the
Company from the sale of the Units if consummated prior to the expiration or
termination of this Agreement, other than gross proceeds of the Offering (as
defined below) attributable to any ineligible parties identified and agreed to
by the Company and the Placement Agent (the “Ineligible Parties”) on such
Closing Date (the “Agency Fee”). The Placement Agent agrees that the foregoing
compensation, together with any expense reimbursement payable hereunder,
constitutes all of the compensation that the Placement Agent shall be entitled
to receive in connection with the Offering contemplated hereby.

(c) The Units are being sold to the Investors at the price per Unit (the
“Purchase Price”) set forth on the cover page of the Prospectus (as defined
below). The purchases of Units by the Investors shall be evidenced by the
execution of a Subscription Agreement by each of the parties thereto in
substantially the form attached hereto as Exhibit A.

(d) Prior to the earlier of (i) the date on which this Agreement is terminated
and (ii) the final Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
shares of the Common Stock or any securities convertible into Common Stock
(other than offers with respect to the Ineligible Parties or pursuant to the
exercise of options or warrants to purchase shares of Common Stock that are
outstanding at the date hereof) otherwise than through the Placement Agent in
accordance herewith.

(e) No Units which the Company has agreed to sell pursuant to this Agreement and
the Subscription Agreements shall be deemed to have been purchased and paid for,
or sold by the Company, until such Units shall have been delivered to the
Investor purchasing such Units against payment therefor by such Investor. If the
Company shall default in its obligations to deliver Units to an Investor whose
offer it has accepted, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or liability directly or indirectly
arising from or as a result of the default by the Company in accordance with the
procedures set forth in Section 6(c) hereof.

(f) Payment of the purchase price for, and delivery of the Units shall be made
at a closing or at multiple closings, if applicable, (each, a “Closing”) at the
offices of Bracewell & Giuliani LLP, counsel for the Placement Agent, located at
711 Louisiana Street, Houston, Texas, at 10:00 a.m., New York City time, on
December 28, 2009 or at such other time and date

 

2



--------------------------------------------------------------------------------

as the Placement Agent and the Company determine pursuant to Rule 15c6-1(a)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(each date of payment and delivery being herein referred to as a “Closing
Date”). Unless otherwise specified in the applicable Subscription Agreement, the
Common Stock of the Units will be settled (i) through the facilities of The
Depository Trust Company’s DWAC system or (ii) The Depository Trust Company’s
delivery versus payment (DVP) settlement service. The Warrants of the Units will
be delivered to the Investor purchasing such Warrants within three (3) business
days following the applicable Investor’s Closing Date. Payment of the purchase
price for the Units shall be made in the manner set forth in the applicable
Subscription Agreement by Federal Funds wire transfer, against delivery of the
Units to such persons and shall be registered in the name or names and shall be
in such denominations as the Placement Agent may request at least one business
day before a Closing Date. Payment of the purchase price for the Units to be
purchased by Investors shall be made pursuant to instructions contained in the
Subscription Agreement. Prior to a Closing, each such Investor purchasing Units
in the applicable Closing shall deposit with (i) the Company or (ii) the
Placement Agent, pursuant to the Subscription Agreement, an amount (the
“Purchase Amount”) equal to the product of (x) the number of Units such Investor
has agreed to purchase and (y) the Purchase Price. The aggregate of all such
Purchase Amounts is herein referred to as the “Purchase Funds.” Subject to the
terms and conditions hereof and of the Subscription Agreements, the Placement
Agent shall, on each Closing Date, deliver to the Company, by Federal Funds wire
transfer, the Purchase Funds so held by the Placement Agent, reduced by an
amount equal to the sum of the aggregate Agency Fee payable to the Placement
Agent and the Placement Agent’s bona fide estimate of the amount, if any, of
expenses for which the Placement Agent is entitled to reimbursement pursuant
hereto. At least one day prior to a Closing Date, the Placement Agent shall
submit to the Company its bona fide estimate of the amount, if any, of expenses
for which the Placement Agent is entitled to reimbursement pursuant hereto. As
soon as reasonably practicable after a Closing Date, the Placement Agent shall
submit to the Company its expense reimbursement invoice and the Company or the
Placement Agent, as applicable, shall make any necessary reconciling payment(s)
within thirty days after receipt of such invoice. The Company shall remit to the
Placement Agent any remaining Agency Fees or any Placement Agent’s expenses for
which the Placement Agent is entitled to reimbursement.

2. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as of the date hereof, and as of each Closing
Date and agrees with the Placement Agent, as follows:

(a) Filing of Registration Statement. The Company has prepared and filed, in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the published rules and regulations thereunder (the
“Rules and Regulations”) adopted by the Securities and Exchange Commission (the
“Commission”), a registration statement, including a prospectus, on Form S-3
(File No. 333-162019), which became effective as of November 4, 2009, relating
to the Units and the offering thereof (the “Offering”) from time to time in
accordance with Rule 415(a)(1)(x) of the Rules and Regulations, and such
amendments thereof as may have been required to the date of this Agreement. The
term “Registration Statement” as used in this Agreement means the aforementioned
registration statement, as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Securities Act (the “Effective
Time”), including (i) all documents filed as a part thereof or incorporated or
deemed to be incorporated by reference therein and (ii) any information in the

 

3



--------------------------------------------------------------------------------

corresponding Base Prospectus (as defined below) or a prospectus supplement
filed with the Commission pursuant to Rule 424(b) under the Securities Act, to
the extent such information is deemed pursuant to Rule 430A (“Rule 430A”), 430B
(“Rule 430B”) or 430C (“Rule 430C”) under the Securities Act to be a part
thereof at the Effective Time. If the Company has filed an abbreviated
registration statement to register additional shares of Common Stock pursuant to
Rule 462(b) under the Rules and Regulations (the “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall also be deemed to include such Rule 462(b) Registration Statement. For
purposes of this Agreement, all references to the Registration Statement, the
Base Prospectus, any Preliminary Prospectus (as defined below), the Prospectus
(as defined in below) or any amendment or supplement to any of the foregoing
shall be deemed to include the copy filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). All
references in this Agreement to amendments or supplements to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus or the Prospectus
shall be deemed to mean and include the subsequent filing of any document under
the Exchange Act and which is deemed to be incorporated therein by reference
therein or otherwise deemed to be a part thereof.

(b) Effectiveness of Registration Statement; Certain Defined Terms. The Company
and the transactions contemplated by this Agreement meet the requirements and
comply with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement meets, and the offering and sale of the Units as
contemplated hereby complies with, the requirements of Rule 415 under the
Securities Act (including, without limitation, Rule 415(a)(4) and (a)(5) of the
Rules and Regulations). The Company has complied, to the Commission’s
satisfaction, with all requests of the Commission for additional or supplemental
information. No stop order preventing or suspending use of the Registration
Statement, any Preliminary Prospectus or the Prospectus or the effectiveness of
the Registration Statement has been issued by the Commission, and no proceedings
for such purpose pursuant to Section 8A of the Securities Act against the
Company or related to the Offering have been instituted or are pending or, to
the Company’s knowledge, are contemplated or threatened by the Commission, and
any request received by the Company on the part of the Commission for additional
information has been complied with. As used in this Agreement:

(1) “Base Prospectus” means the prospectus included in the Registration
Statement at the Effective Time.

(2) “Disclosure Package” means (i) the Statutory Prospectus, (ii) each Issuer
Free Writing Prospectus, if any, filed or used by the Company on or before the
Effective Time and listed on Schedule I hereto (other than a roadshow that is an
Issuer Free Writing Prospectus but is not required to be filed under Rule 433 of
the Rules and Regulations) and (iii) the pricing and other information as set
forth on Exhibit B hereto, all considered together.

(3) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 of the Rules and Regulations relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

 

4



--------------------------------------------------------------------------------

(4) “Preliminary Prospectus” means any preliminary prospectus supplement,
subject to completion, relating to the Units, filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act for use in
connection with the offering and sale of the Units, together with the Base
Prospectus attached to or used with such preliminary prospectus supplement.

(5) “Prospectus” means each final prospectus supplement, relating to the Units,
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act on or before the second business day after the date hereof (or
such earlier time as may be required under the Securities Act), in the form
furnished by the Company to the Placement Agent, for use in connection with the
offering and sale of the Units that discloses the public offering price and
other final terms of the Units, together with the Base Prospectus attached to or
used with such final prospectus supplement.

(6) “Statutory Prospectus” means the Preliminary Prospectus, if any, and the
Base Prospectus, each as amended and supplemented immediately prior to each Time
of Sale, including any document incorporated by reference therein, and any
prospectus supplement.

(7) “Time of Sale” means 10:30 a.m., New York City time, on the date of this
Agreement and the time of execution on the date of each additional Subscription
Agreement.

(c) Contents of Registration Statement. The Registration Statement complied when
it became effective, complies as of the date hereof and, as amended or
supplemented, complied or will comply at each Time of Sale and will comply at
all times during which a prospectus is required by the Securities Act to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule) in connection with any sale of Units (the
“Prospectus Delivery Period”), will comply, in all material respects, with the
requirements of the Securities Act and the Rules and Regulations; the
Registration Statement did not, as of the Effective Time, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, provided, that the Company makes no representation or warranty in
this subsection (c) with respect to statements in or omissions from the
Registration Statement in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 7 hereof).

(d) Contents of Prospectus. Each Prospectus will comply, as of the date that it
is filed with the Commission, the date of its delivery to Investors and at all
times during the Prospectus Delivery Period, in all material respects, with the
requirements of the Securities Act; at no time during the period that begins on
the date a Prospectus is filed with the Commission and ends at the end of the
Prospectus Delivery Period will the Prospectus, as then amended or supplemented,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, that the
Company makes no representation or

 

5



--------------------------------------------------------------------------------

warranty with respect to statements in or omissions from the Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent or its representatives or agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined below). Each Prospectus contains or
will contain all required information under the Securities Act with respect to
the Units and the distribution of the Units.

(e) Incorporated Documents. Each of the documents incorporated or deemed to be
incorporated by reference in the Registration Statement, at the time such
document was filed with the Commission or at the time such document became
effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act, was filed on a timely basis with the
Commission and did not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(f) Disclosure Package. The Disclosure Package, as of each Time of Sale, did not
or will not, and at each Closing Date will not, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranties in this subsection (f) with
respect to statements in or omissions from the Disclosure Package in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent or its representatives or agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information.

(g) Distributed Materials; Conflict with Registration Statement. Other than the
Base Prospectus, any Preliminary Prospectus and the Prospectus, the Company has
not made, used, prepared, authorized, approved or referred to and will not make,
use, prepare, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Units other than (i) any document not
constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities Act
or Rule 134 under the Securities Act or (ii) the documents listed on Schedule I
hereto and other written communications approved in advance by the Placement
Agent.

(h) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, if
any, conformed or will conform in all material respects to the requirements of
the Securities Act and the Rules and Regulations on the date of first use, and
the Company has complied or will comply with any filing requirements applicable
to such Issuer Free Writing Prospectus pursuant to the Rules and Regulations.
Each Issuer Free Writing Prospectus, if any, when considered together with the
Disclosure Package, as of its issue date and at all subsequent times through the
completion of the Prospectus Delivery Period did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, the Statutory Prospectus or
the Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not

 

6



--------------------------------------------------------------------------------

misleading; provided, that the Company makes no representation or warranty with
respect to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent or its representatives or agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information.

(i) Not an Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act)
of the Units and (ii) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act (“Rule
405”).

(j) Due Incorporation.

(1) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Nevada, with the corporate power
and authority to own its properties and to conduct its business as it is
currently being conducted and as described in the Registration Statement, the
Prospectus and the Disclosure Package. The Company is duly qualified to transact
business and is in good standing as a foreign corporation or other legal entity
in each other jurisdiction in which its ownership or leasing of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing or have such power or authority would not
(i) have, individually or in the aggregate, a material adverse effect upon the
general affairs, business, operations, prospects, properties, financial
condition, or results of operations of the Company and its subsidiaries, taken
as a whole, or (ii) impair in any material respect the power or ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement and the Subscription Agreements,
including the issuance and sale of the Units (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”);

(2) Each of the subsidiaries of the Company has been duly incorporated or
formed, as the case may be, and is validly existing and in good standing under
the laws of its respective jurisdiction of organization, each with full power
and authority (corporate or otherwise) to own its properties and conduct its
business as described in the Registration Statement, the Prospectus and the
Disclosure Package, and each has been duly qualified as a foreign corporation or
limited partnership for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing would not result in any Material
Adverse Effect to the Company or such subsidiary.

(k) Subsidiaries. Except as otherwise described in the Registration Statement,
the Prospectus and the Disclosure Package, the Company has no subsidiaries and
does not own any beneficial interest, directly or indirectly, in any
corporation, partnership, joint venture or other business entity.

 

7



--------------------------------------------------------------------------------

(l) Due Authorization and Enforceability. The Company has the full right, power
and authority to enter into this Agreement and the Subscription Agreements, and
to perform and discharge its obligations hereunder and thereunder; and each of
this Agreement and the Subscription Agreements has been (or, in the case of the
Subscription Agreements, will be) duly authorized, executed and delivered by the
Company, and constitutes (or will constitute) a valid, legal and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.

(m) The Units. The issuance of the Units has been duly and validly authorized by
the Company and, when issued, delivered and paid for in accordance with the
terms of this Agreement and the Subscription Agreements, will have been duly and
validly issued and will be fully paid and nonassessable, will not be subject to
any statutory or contractual preemptive rights or other rights to subscribe for
or purchase or acquire any shares of Common Stock of the Company which have not
been waived or complied with, and will conform in all material respects to the
description thereof contained in the Disclosure Package and the Prospectus and
such description conforms in all material respects to the rights set forth in
the instruments defining the same.

(n) Capitalization. The information set forth under the caption “Capitalization”
in the Statutory Prospectus (and any similar sections or information, if any,
contained in the Disclosure Package) is fairly presented on a basis consistent
with the Company’s financial statements. The certificates evidencing the Units
of Common Stock are in due and proper legal form and have been duly authorized
for issuance by the Company. The authorized capital stock of the Company
conforms as to legal matters to the description thereof contained in the
Prospectus under the caption “Description of Capital Stock” (and any similar
sections or information, if any, contained in the Disclosure Package). The
issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable, and have been
issued in compliance with all federal and state securities laws. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase or acquire any securities of the Company or any of its subsidiaries.
There are no authorized or outstanding shares of capital stock, options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable for, any
capital stock of the Company or any of its subsidiaries other than those
described in the Prospectus and the Disclosure Package. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, as described in the Prospectus
and the Disclosure Package, accurately and fairly presents the information
required to be shown with respect to such plans, arrangements, options and
rights. The issued and outstanding shares of capital stock of each of the
Company’s subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and are owned directly by the Company or by another
wholly-owned subsidiary of the Company free and clear of any lien, encumbrance,
security interest, claim or charge, other than those described in, or
incorporated by reference into the Registration Statement and the Prospectus.
All the outstanding shares of capital stock of each

 

8



--------------------------------------------------------------------------------

subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and except to the extent set forth in the
Disclosure Package and the Prospectus, are owned by the Company directly or
indirectly through one or more wholly-owned subsidiaries, free and clear of any
lien, encumbrance, security interest, claim or charge, restriction upon voting
or transfer or any other claim of any third party.

(o) No Conflict. The execution, delivery and performance by the Company of this
Agreement and the Subscription Agreements, and the consummation of the
transactions contemplated hereby and thereby, including the issuance and sale of
the Units by the Company, will not conflict with or result in a breach or
violation of, or constitute a default under (nor constitute any event which with
or without notice, lapse of time or both would result in any breach or violation
of or constitute a default under), give rise to any right of termination or
other right or the cancellation or acceleration of any right or obligation or
loss of a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or its subsidiaries pursuant to (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which either the Company or its
subsidiaries or any of their properties may be bound or to which any of their
property or assets is subject, (ii) result in any violation of the provisions of
the charter or bylaws (or analogous governing instrument, as applicable) of the
Company or any of its subsidiaries, or (iii) result in any violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties or assets.

(p) No Consents Required. No approval, authorization, consent or order of or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required in connection with the Company’s
execution, delivery and performance of this Agreement or the Subscription
Agreements, the consummation by the Company of the transactions contemplated
hereby or thereby or the issuance and sale of the Units other than (i) as may be
required under the Securities Act, (ii) any necessary qualification of the Units
under the securities or blue sky laws of the various jurisdictions in which the
Units are being offered by any Placement Agent, (iii) under the rules and
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
(other than any approval required with respect to the Base Prospectus) or
(iv) any required filing on Form 8-K under the Exchange Act.

(q) Preemptive Rights. There are no preemptive rights or other rights (other
than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied or as
described in the Prospectus) to subscribe for or to purchase any shares of
Common Stock or shares of any other capital stock or other equity interests of
the Company or any of its subsidiaries, or any agreement or arrangement between
the Company and any of the Company’s stockholders or between any of the
Company’s subsidiaries and any of such subsidiary’s stockholders, or to the
Company’s knowledge, between or among any of the Company’s stockholders or any
of its subsidiaries’ stockholders, which grant special rights with respect to
any shares of the Company’s or any of its subsidiaries’ capital stock or which
in any way affect any stockholder’s ability or right to alienate freely or vote
such shares.

 

9



--------------------------------------------------------------------------------

(r) Registration Rights. There are no contracts, agreements or understandings
between the Company or any of its subsidiaries and any person granting such
person the right (other than rights which have been waived in writing in
connection with the transactions contemplated by this Agreement or otherwise
satisfied) to require the Company or any of its subsidiaries to register any
securities with the Commission other than the Registration Rights Agreement,
dated March 13, 2009, between the Company and Arrow Energy International Pte
Ltd., the Warrant Agreement, dated May 30, 2008, between the Company and
Continental Stock Transfer & Trust Company (the “Warrant Agent”) and the Warrant
Agreement, dated August 27, 2007, between the Company and the Warrant Agent.

(s) Independent Accountants. JonesBaggett LLP (formerly Payne Smith & Jones,
P.C.), whose reports on the consolidated financial statements of the Company are
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package, is (i) an independent public accounting firm within the
meaning of the Securities Act, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”)), and (iii) to the Company’s knowledge, not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act. Except as
disclosed in the Registration Statement and as pre-approved in accordance with
the requirements set forth in Section 10A of the Exchange Act, JonesBaggett LLP
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

(t) Financial Statements. The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Prospectus and the Disclosure
Package comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects (i) the financial condition of the Company and its
consolidated subsidiaries as of the dates indicated and (ii) the consolidated
results of operations, stockholders’ equity and changes in cash flows of the
Company and its consolidated subsidiaries for the periods therein specified; and
such financial statements and related schedules and notes thereto have been
prepared in conformity with United States generally accepted accounting
principles, consistently applied throughout the periods involved (except as
otherwise stated therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year-end adjustments). There
are no other financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, the
Prospectus or the Disclosure Package; and the Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not disclosed in the Registration Statement, the Disclosure
Package and the Prospectus; and all disclosures contained in the Registration
Statement, the Disclosure Package and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10(e) of
Regulation S-K under the Securities Act, to the extent applicable, and present
fairly the information shown therein and the Company’s basis for using such
measures.

(u) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, there has not been (i) any Material

 

10



--------------------------------------------------------------------------------

Adverse Effect, (ii) any transaction which is material to the Company or any of
its subsidiaries, (iii) any obligation, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any of its
subsidiaries, which is material to the Company or any of its subsidiaries,
(iv) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company, (v) any change in the capital stock (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise of outstanding options or warrants or the conversion
of convertible indebtedness), or material change in the short-term debt or
long-term debt of the Company or any of its subsidiaries (other than upon
conversion of convertible indebtedness) or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company’s stock option plans existing on the
date hereof) of the Company or any of its subsidiaries.

(v) Legal Proceedings. Except as disclosed in the Company’s filings with the
Commission, there are no legal or governmental actions, suits, claims or
proceedings pending or, to the Company’s knowledge, threatened or contemplated
to which the Company or any of its subsidiaries is or would be a party or of
which any of their respective properties is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
which are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or a document incorporated by reference therein and
are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to the Company or such subsidiary, would reasonably be likely
to result in a Material Adverse Effect or prevent or materially and adversely
affect the ability of the Company to consummate the transactions contemplated
hereby. To the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by other third parties.

(w) No Violation. Neither the Company nor any of its subsidiaries is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its charter or bylaws (or analogous
governing instrument, as applicable) or (ii) in the performance or observance of
any term, covenant, obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or such subsidiary is a party or by which any of
its properties may be bound or affected, or (iii) in the performance or
observance of any statute, law, rule, regulation, ordinance, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, except, with respect to
clauses (ii) and (iii) above, to the extent any such contravention has been
waived or would not result in a Material Adverse Effect.

(x) Permits. The Company and each of its subsidiaries have made all filings,
applications and submissions required by, and own or possess all approvals,
licenses, certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as described in the Disclosure Package (collectively,
“Permits”), and is in

 

11



--------------------------------------------------------------------------------

compliance in all material respects with the terms and conditions of all such
Permits. All such Permits are valid and in full force and effect. Neither the
Company nor any of its subsidiaries has received any notice of any proceedings
relating to revocation or modification of, any such Permit, which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect. Except as may be required under
the Securities Act and state and foreign Blue Sky laws and the rules and
regulations of FINRA, no other Permits are required for the Company or any of
its subsidiaries to enter into, deliver and perform this Agreement and to issue
and sell the Units to be issued and sold by the Company hereunder.

(y) Not an Investment Company. The Company is not or, after giving effect to the
offering and sale of the Units and the application of the proceeds thereof as
described in the Disclosure Package and the Prospectus, will not be (i) required
to register as an “investment company” as defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and the rules and
regulations of the Commission thereunder or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

(z) No Price Stabilization. Neither the Company nor any of its subsidiaries, or
any of their respective officers, directors, affiliates or controlling persons
has taken or will take, directly or indirectly, any action designed to or that
would be reasonably expected to cause or result in, or which has constituted or
which would reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Units, Common Stock or Warrants.

(aa) Good Title to Property. The Company and each of its subsidiaries has good
and defensible title to all property (whether real or personal) described in the
Registration Statement, the Disclosure Package and the Prospectus as being owned
by it, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects (collectively, “Liens”), except such as are
described in the Registration Statement, the Disclosure Package and the
Prospectus and those that would not, individually or in the aggregate materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company or any of its
subsidiaries. All of the property described in the Registration Statement,
Disclosure Package and the Prospectus as being held under lease by the Company
or any of its subsidiaries is held thereby under valid, subsisting and
enforceable leases, without any liens, restrictions, encumbrances or claims,
except those that, individually or in the aggregate, are not material and do not
materially interfere with the use made and proposed to be made of such property
by the Company or such subsidiary.

(bb) Intellectual Property Rights. The Company and each of its subsidiaries owns
or possesses the right to use all patents, trademarks, trademark registrations,
service marks, service mark registrations, trade names, copyrights, licenses,
inventions, software, databases, know-how, Internet domain names, trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on its businesses as
currently conducted, and as proposed to be conducted as described in the
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company or any of its subsidiaries with respect to the foregoing except for
those

 

12



--------------------------------------------------------------------------------

that could not have a Material Adverse Effect. The Intellectual Property
licenses described in the Disclosure Package and the Prospectus are, to the
knowledge of the Company, valid, binding upon, and enforceable by or against the
parties thereto in accordance with their terms. The Company and each of its
subsidiaries has complied in all material respects with, and is not in breach
nor has received any asserted or threatened claim of breach of, any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person of any Intellectual Property license. The Company’s
and each of its subsidiaries’ business as now conducted and as proposed to be
conducted, to the knowledge of the Company, does not and will not infringe or
conflict with any patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses or other Intellectual Property or franchise right of any
person. Neither the Company nor any of its subsidiaries has received notice of
any claim against the Company or any of its subsidiaries alleging the
infringement by the Company or any of its subsidiaries of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company and
each of its subsidiaries has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted. The Company and each of its subsidiaries has duly and
properly filed or caused to be filed with the United States Patent and Trademark
Office (the “PTO”) and applicable foreign and international patent authorities
all patent applications owned by the Company and its subsidiaries (the “Company
Patent Applications”). To the knowledge of the Company, the Company and each of
its subsidiaries has complied with the PTO’s duty of candor and disclosure for
the Company Patent Applications and has made no material misrepresentation in
the Company Patent Applications. The Company is not aware of any information
material to a determination of patentability regarding the Company Patent
Applications not called to the attention of the PTO or similar foreign
authority. The Company is not aware of any information not called to the
attention of the PTO or similar foreign authority that would preclude the grant
of a patent for the Company Patent Applications. The Company has no knowledge of
any information that would preclude the Company or any of its subsidiaries from
having clear title to the Company Patent Applications. To the Company’s
knowledge, no employee of the Company or any of its subsidiaries is the subject
of any claim or proceeding involving a violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of the
Company’s subsidiaries or actions undertaken by the employee while employed with
the Company or any of the Company’s subsidiaries.

(cc) No Labor Disputes. No labor problem or dispute with the employees of the
Company or any of the Company’s subsidiaries exists, or, to the Company’s
knowledge, is threatened or imminent, which would reasonably be expected to
result in a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company or any of the
Company’s subsidiaries plans to terminate employment with the Company or any of
the Company’s subsidiaries. Neither the Company nor any of its subsidiaries

 

13



--------------------------------------------------------------------------------

has engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company’s knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened against the Company
or any of its subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of its subsidiaries and
(ii) to the Company’s knowledge, (A) no union organizing activities are
currently taking place concerning the employees of the Company or any of its
subsidiaries and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of its
subsidiaries.

(dd) Taxes. Except as disclosed in its filings with the Commission, the Company
and each of its subsidiaries (i) has timely filed all necessary federal, state,
local and foreign income and franchise tax returns (or timely filed applicable
extensions therefor) that have been required to be filed and (ii) is not in
default in the payment of any taxes which were payable pursuant to such returns
or any assessments with respect thereto, other than any which the Company or any
of its subsidiaries is contesting in good faith and for which adequate reserves
have been provided and reflected in the Company’s financial statements included
in the Registration Statement, the Disclosure Package and the Prospectus.
Neither the Company nor any of its subsidiaries has any tax deficiency that has
been or, to the knowledge of the Company, is reasonably likely to be asserted or
threatened against it that would result in a Material Adverse Effect. Neither
the Company nor any of its subsidiaries has engaged in any transaction which is
a corporate tax shelter or which could be characterized as such by the Internal
Revenue Service or any other taxing authority.

(ee) ERISA. The Company and each of its subsidiaries is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability; neither the Company nor any of its
subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); and each “pension plan” for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

(ff) Compliance with Environmental Laws. The Company and each of its
subsidiaries (i) is in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of human health and safety or the
environment which are applicable to their businesses (“Environmental Laws”);
(ii) has

 

14



--------------------------------------------------------------------------------

received and is in compliance with all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business; and
(iii) is in compliance with all terms and conditions of any such permit, license
or approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, result in a Material Adverse Effect. There are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.

(gg) Insurance. The Company and each of its subsidiaries maintains or is covered
by insurance provided by recognized, financially sound and reputable
institutions with insurance policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries. All such insurance is fully in force on the date hereof and will be
fully in force as of each Closing Date. The Company has no reason to believe
that it and its subsidiaries will not be able to renew their existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has been denied any material insurance policy or coverage for which
it has applied. Neither the Company nor any of its subsidiaries insures risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities other than as described in the Disclosure Package.

(hh) Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ii) Disclosure Controls. The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company and its subsidiaries is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) have
been evaluated for effectiveness as of the end of the last fiscal period covered
by the Registration Statement; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies or material weaknesses in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, or report financial data to management
and the

 

15



--------------------------------------------------------------------------------

Board of Directors of the Company. The Company is not aware of any fraud,
whether or not material, that involves management or other employees who have a
role in the Company’s internal controls; and since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses. A member of the
Audit Committee of the Board of Directors of the Company (the “Audit Committee”)
has confirmed to the Chief Executive Officer, Chief Financial Officer or General
Counsel of the Company that, except as set forth in the Disclosure Package, the
Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies, (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) a significant
deficiency, material weakness, change in internal control over financial
reporting or fraud involving management or other employees who have a
significant role in the internal control over financial reporting.

(jj) Minute Books. The minute books of the Company and each of its subsidiaries
have been made available upon request to the Placement Agent and counsel for the
Placement Agent, and such books (i) contain a complete summary of all meetings
and actions of the board of directors (including each board committee) and
shareholders of the Company (or analogous governing bodies and interest holders,
as applicable), and each of its subsidiaries since the time of its incorporation
or organization through the date of the latest meeting and action, and
(ii) accurately in all material respects reflect all transactions referred to in
such minutes.

(kk) Contracts; Off-Balance Sheet Interests. There is no document, contract,
permit or instrument, or off-balance sheet transaction (including without
limitation, any “variable interests” in “variable interest entities,” as such
terms are defined in Financial Accounting Standards Board Interpretation No. 46)
of a character required by the Securities Act or the Rules and Regulations to be
described in the Registration Statement or the Disclosure Package or to be filed
as an exhibit to the Registration Statement or document incorporated by
reference therein, which is not described or filed as required. Each description
of a document, contract, permit or instrument in the Registration Statement or
the Disclosure Package accurately reflects in all material respects the terms of
the underlying document, contract, permit or instrument. The documents,
contracts, permits and instruments described in the immediately preceding
sentence to which the Company is a party have been duly authorized, executed and
delivered by the Company, constitute valid and binding agreements of the
Company, are enforceable against and by the Company in accordance with the terms
thereof and are in full force and effect on the date hereof. Neither the Company
nor any of its subsidiaries, if a subsidiary is a party, nor to the Company’s
knowledge, any other party is in default in the observance or performance of any
term or obligation to be performed by it under any such agreement, and no event
has occurred which with notice or lapse of time or both would constitute such a
default, in any case which default or event, individually or in the aggregate,
would have a Material Adverse Effect. No default exists, and no event has
occurred which with notice or lapse of time or both would constitute a default,
in the due performance and observance of any term, covenant or condition, by the
Company or a subsidiary, if a subsidiary is a party thereto, of any agreement or
instrument

 

16



--------------------------------------------------------------------------------

to which the Company or any of its subsidiaries is a party or by which the
Company or its properties or business or a subsidiary or the subsidiary’s
properties or business may be bound or affected which default or event,
individually or in the aggregate, would have a Material Adverse Effect.

(ll) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company or any of their affiliates
on the other hand, which is required to be described in the Registration
Statement, the Disclosure Package or the Prospectus or a document incorporated
by reference therein and which has not been so described.

(mm) Brokers Fees. Except as disclosed in the Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
(other than this Agreement) that would give rise to a claim against the Company
or the Placement Agent for a brokerage commission, finder’s fee or other like
payment in connection with the offering and sale of the Units.

(nn) Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Disclosure Package or the Prospectus have been made
or reaffirmed without a reasonable basis therefor or have been disclosed other
than in good faith.

(oo) Sarbanes-Oxley Act. The Company, and to its knowledge, each of the
Company’s directors or officers, in their capacities as such, is in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission. For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

(pp) Foreign Corrupt Practices. Neither the Company nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company,
including without limitation any director, officer, agent or employee of the
Company or any of its subsidiaries has, directly or indirectly, while acting on
behalf of the Company or any of its subsidiaries (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity or failed to disclose fully any contribution in
violation of law, (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

17



--------------------------------------------------------------------------------

(qq) Affiliate Transactions. There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the Disclosure Package and the Prospectus or a document
incorporated by reference therein which have not been described as required. The
Company does not, directly or indirectly, including through any subsidiary, have
any outstanding personal loans or other credit extended to or for any of its
directors or executive officers.

(rr) Statistical or Market-Related Data. Any statistical, industry-related or
market-related data included or incorporated by reference in the Registration
Statement, the Prospectus or the Disclosure Package, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

(ss) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
PATRIOT Act, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending, or
to the knowledge of the Company, threatened against the Company or any of its
subsidiaries.

(tt) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company’s
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

(uu) Margin Securities. The Company does not own any “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of the sale of
the Units will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Units to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

(vv) Rated Securities. At each Time of Sale there were, and as of any Closing
Date there will be, no securities of or guaranteed by the Company that are rated
by a “nationally recognized statistical rating organization,” as that term is
defined in Rule 436(g)(2) promulgated under the Act.

 

18



--------------------------------------------------------------------------------

(ww) FINRA Affiliations. There are no affiliations or associations between
(i) any member of the FINRA and (ii) the Company or any of the Company’s
officers, directors or 5% or greater securityholders or any beneficial owner of
the Company’s unregistered equity securities that were acquired at any time on
or after the one hundred eightieth (180th) day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus.

(xx) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act, except where
the failure to timely file could not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect.

(yy) Trading Market. Assuming the accuracy of the representations of the
Investors in the Subscription Agreements, no approval of the shareholders of the
Company under the rules and regulations of any trading market is required for
the Company to issue and deliver to the Investors the Units.

(zz) To the best of the Company’s knowledge, information and belief, none of the
current directors or officers of the Company or any of its subsidiaries (or such
shareholders’ respective principals) is or has ever been subject to prior
regulatory, criminal or bankruptcy proceedings in the U.S. or elsewhere.

(aaa) The Company has not provided and has not authorized any other person to
act on its behalf to provide any Investor or its respective agents or counsel
with any information about the Company that constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Prospectus.

Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent in connection with the
offering of the Units shall be deemed a representation and warranty by the
Company to the Placement Agent and the Investors as to the matters covered
thereby.

3. Covenants. The Company covenants and agrees with the Placement Agent as
follows:

(a) Reporting Obligations; Exchange Act Compliance. The Company will file:
(i) any Preliminary Prospectus and the Prospectus with the Commission within the
time periods specified by Rule 424(b) and Rules 430A, 430B or 430C under the
Securities Act, as applicable, (ii) any Issuer Free Writing Prospectus to the
extent required by Rule 433 under the Securities Act, if applicable, (iii) all
reports and any definitive proxy or information statements

 

19



--------------------------------------------------------------------------------

required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus during the Prospectus Delivery Period, and (iv) furnish copies of
each Issuer Free Writing Prospectus, if any, (to the extent not previously
delivered) to the Placement Agent prior to 11:00 a.m. New York City time, on the
second business day next succeeding the date of this Agreement in such
quantities as the Placement Agent shall reasonably request.

(b) Continued Compliance with Securities Law. If, at any time prior to the
filing of the Prospectus pursuant to Rule 424(b), any event occurs as a result
of which the Disclosure Package as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, the Company will (i) promptly notify the
Placement Agent so that any use of the Disclosure Package may cease until it is
amended or supplemented and (ii) amend or supplement the Disclosure Package to
correct such statements or omission. If, during the Prospectus Delivery Period,
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or supplement the
Prospectus to comply with the Securities Act, the Company will (A) promptly
notify the Placement Agent of such event and (B) promptly prepare and file with
the Commission and furnish, at its own expense, to the Placement Agent and, to
the extent applicable, the dealers and any other dealers upon request of the
Placement Agent, an amendment or supplement which will correct such statement or
omission or an amendment which will effect such compliance. Upon request, the
Company will deliver promptly to the Placement Agent such number of the
following documents as the Placement Agent shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) any Preliminary
Prospectus, (iii) any Issuer Free Writing Prospectus, (iii) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii) and (iii) of this
subsection (b) to be made not later than 10:00 a.m., New York time, on the
business day following the execution and delivery of this Agreement),
(iv) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (v) any amendment or supplement to the Disclosure Package or the
Prospectus (the delivery of the documents referred to in clauses (iv) and (v) of
this subsection (b) to be made not later than 10:00 a.m., New York City time, on
the business day following the date of such amendment or supplement) and
(vi) any document incorporated by reference in the Disclosure Package or the
Prospectus (excluding exhibits thereto) (the delivery of the documents referred
to in clause (v) of this subsection (b) to be made not later than 10:00 a.m.,
New York City time, on the business day following the date of such document).

(c) Issuer Free Writing Prospectuses. The Company will (i) not make any offer
relating to the Units, other than offers pursuant to the Subscription Agreement,
that would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405 under the
Securities Act) required to be filed by the Company with the Commission under
Rule 433 under the Securities Act unless the Placement Agent approves its use in
writing prior to first use (each, a “Permitted Free Writing Prospectus”);
provided, that the prior written consent of the Placement Agent shall be deemed
to have been given in respect of any electronic road show; (ii) treat each
Permitted Free Writing

 

20



--------------------------------------------------------------------------------

Prospectus prepared or approved by the Company as an Issuer Free Writing
Prospectus; (iii) comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including the
requirements relating to filing timely with the Commission, legending and record
keeping; and (iv) not take any action that would result in the Placement Agent
or the Company being required to file with the Commission pursuant to Rule
433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of the Placement Agent that the Placement Agent otherwise would not have
been required to file thereunder. The Company and the Placement Agent, as
applicable, will satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.

(d) Conflicting Issuer Free Writing Prospectus. If at any time following the
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement relating to the Units or included or would include an untrue statement
of a material fact or omitted or would omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, the Company promptly will
notify the Placement Agent and will promptly amend or supplement, at its own
expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information.

(e) Blue Sky Laws. The Company will promptly take or cause to be taken, from
time to time, such actions as the Placement Agent may reasonably request to
qualify the Units for offering and sale under the state securities, or blue sky,
laws of such states or other jurisdictions as the Placement Agent may reasonably
request and to maintain such qualifications in effect so long as the Placement
Agent may request for the distribution of the Units, provided, that in no event
shall the Company be obligated to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified or to file a general consent to
service of process in any jurisdiction or subject itself to taxation as doing
business in any jurisdiction. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any
exemption relating to) the Units for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(f) Earnings Statement. As soon as practicable, the Company will make generally
available to holders of its securities and deliver to the Placement Agent, an
earnings statement of the Company (which need not be audited) covering a period
of at least 12 months beginning after the date of this Agreement that will
satisfy the provisions of Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158).

 

21



--------------------------------------------------------------------------------

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Units in the manner set forth in the Registration Statement, the Disclosure
Package and the Prospectus under the heading “Use of Proceeds.”

(h) Public Communications. Prior to 9:00 a.m. New York City time on the business
day immediately subsequent to the date hereof or the date of any subsequent Time
of Sale, the Company shall issue a press release (the “Press Release”)
reasonably acceptable to the Placement Agent disclosing the execution of this
Agreement, the Subscription Agreements and the transactions contemplated hereby
and thereby. Prior to each Closing Date, the Company covenants not to issue any
press release (other than the Press Release) or other communication directly or
indirectly or hold any press conference with respect to the Company, its
condition, financial or otherwise, or earnings, business affairs or business
prospects (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Placement Agent is notified), without the prior written consent of the
Placement Agent, unless in the judgment of the Company and its counsel, and
after notification to the Placement Agent, such press release or communication
is required by law.

(i) Stabilization. The Company will not take directly or indirectly any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Units, Common Stock
or Warrants.

(j) Transfer Agent; Warrant Agent. The Company shall engage and maintain, at its
expense, a transfer agent and warrant agent for the Common Stock and Warrants,
respectively, and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Units.

(k) Investment Company Act. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Units in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.

(l) Sarbanes-Oxley Act. The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.

(m) Periodic Reports. The Company will file with the Commission such periodic
and special reports as required by the Securities Act.

(n) Lock-Up Period. That the Company will not, for a period of forty-five
(45) days from the date of this Agreement, (the “Lock-Up Period”) without the
prior written consent of the Placement Agent, directly or indirectly offer,
sell, assign, transfer, pledge, contract to sell, grant any option to purchase,
make any short sale or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Units hereunder, (ii) the issuance of
Common Stock or options to acquire Common Stock pursuant to the Company’s
employee benefit plans, qualified stock option plans or other director or
employee compensation plans as such plans are in existence on the date hereof
and described in the Prospectus (provided, however, that the

 

22



--------------------------------------------------------------------------------

Company’s directors, officers and employees may put in place a 10(b)5-1 trading
plan during the Lock-Up Period that becomes effective after the termination of
the Lock-Up Period), and (iii) the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof or
sold hereunder. The Company will cause each executive officer and director to
furnish to the Placement Agent, prior to the date of this Agreement, a letter,
substantially in the form of Exhibit C hereto, pursuant to which each such
person shall agree, among other things, not to directly or indirectly offer,
sell, assign, transfer, pledge, contract to sell, or otherwise dispose of, or
announce the intention to otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
not to engage in any swap, hedge or similar agreement or arrangement that
transfers, in whole or in part, directly or indirectly, the economic risk of
ownership of Common Stock or any such securities and not to engage in any short
selling of any Common Stock or any such securities, during the Lock-Up Period,
without the prior written consent of the Placement Agent. The Company also
agrees that during the Lock-Up Period, other than for the sale of the Units
hereunder and under the circumstances set forth in clauses (ii) through
(iii) hereof, without prior written consent of the Placement Agent, the Company
will not file any registration statement, preliminary prospectus or prospectus,
or any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans or a registration statement for the resale of securities of the Company.

4. Costs and Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or reimburse
the Placement Agent all actual and accountable direct and reasonable expenses
incident to the performance of this Agreement and in connection with the
transactions contemplated hereby, including the reasonable legal fees and
expenses of counsel to the Placement Agent.

5. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder and the Investors under the Subscription Agreements are subject
to the following conditions and no Closing shall occur unless such conditions
are satisfied on the applicable Closing Date:

(a) Filings with the Commission. Each Issuer Free Writing Prospectus, if any,
and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 3(a) hereof.

(b) No Stop Orders. Prior to each Closing: (i) no stop order suspending the
effectiveness of the Registration Statement or any part thereof, preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
any part thereof shall have been issued under the Securities Act and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, (ii) no order
suspending the qualification or registration of the Units under the securities
or blue sky laws of any jurisdiction shall be in effect and (iii) all requests
for additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement, the Disclosure Package,
the Prospectus or any Issuer Free Writing Prospectus or otherwise) shall

 

23



--------------------------------------------------------------------------------

have been complied with to the reasonable satisfaction of the Placement Agent.
On or prior to each Closing Date, the Registration Statement or any amendment
thereof or supplement thereto shall not contain an untrue statement of material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and neither the Disclosure
Package, nor any Issuer Free Writing Prospectus nor the Prospectus nor any
amendment thereof or supplement thereto shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

(c) Action Preventing Issuance. No action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would prevent the issuance or sale of the
Units or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company.

(d) Material Adverse Change. Subsequent to the date of the latest audited
financial statements included or incorporated by reference in the Disclosure
Package, (i) neither the Company nor any of its subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
the Disclosure Package, (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the conversion of convertible indebtedness), or material change in the
short–term debt or long–term debt of the Company (other than upon conversion of
convertible indebtedness) or any material adverse change, in or affecting the
business, assets, general affairs, management, financial position, prospects,
stockholders’ equity or results of operations of the Company, otherwise than as
set forth in the Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this subsection (d), is, in the reasonable
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Units
on the terms and in the manner contemplated in the Disclosure Package.

(e) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct when made and on and
as of each Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
each Closing Date shall have been duly performed, fulfilled or complied with.

(f) Opinions of Counsel to the Company.

(1) The Placement Agent shall have received from Weycer, Kaplan, Pulaski &
Zuber, P.C., counsel to the Company, such counsel’s written opinion, addressed
to the

 

24



--------------------------------------------------------------------------------

Placement Agent and the Investors and dated each Closing Date, in form and
substance satisfactory to the Placement Agent and counsel for the Placement
Agent. Such counsel to the Company shall also have furnished to the Placement
Agent a written statement (“Negative Assurances”), addressed to the Placement
Agent and dated each Closing Date, in form and substance satisfactory to the
Placement Agent and counsel for the Placement Agent.

(2) The Placement Agent shall have received from Coppedge Emmel & Klegerman PC,
special Nevada counsel to the Company, such counsel’s written opinion, addressed
to the Placement Agent and the Investors and dated each Closing Date, in form
and substance satisfactory to the Placement Agent and counsel for the Placement
Agent.

(g) Opinion of Counsel to the Placement Agent. The Placement Agent shall have
received from Bracewell & Giuliani LLP, counsel for the Placement Agent, such
opinion or opinions, dated each Closing Date, with respect to such matters as
the Placement Agent may reasonably require, and the Company shall have furnished
to such counsel such documents as it requests to enable it to pass upon such
matters.

(h) Accountant’s Comfort Letter. On the date hereof, the Placement Agent shall
have received a letter dated the date hereof, (the “Comfort Letter”), addressed
to the Placement Agent and in form and substance reasonably satisfactory to the
Placement Agent and counsel for the Placement Agent, from JonesBaggett LLP,
(i) confirming that they are independent public accountants with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations
and (ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72 and Statement of Auditing Standard
No. 100 (or successor bulletins), in connection with registered public
offerings.

(i) Bring-Down Letter. On each Closing Date, the Placement Agent shall have
received from JonesBaggett LLP a letter (the “Bring-Down Letter”), dated as of
each Closing Date, addressed to the Placement Agent and in form and substance
reasonably satisfactory to the Placement Agent and counsel for the Placement
Agent, (i) confirming that they are independent public accountants with respect
to the Company within the meaning of the Securities Act and the Rules and
Regulations, (ii) stating, as of the date of the Bring-Down Letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Disclosure Package
and the Prospectus, as of a date not more than three days prior to the date of
the Bring-Down Letter), the conclusions and findings of such firm with respect
to the financial information and other matters covered by the Comfort Letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the Comfort Letter.

(j) Officer’s Certificate. The Placement Agent shall have received on each
Closing Date a certificate, addressed to the Placement Agent and dated the
applicable Closing Date, of the chief executive or chief operating officer and
the chief financial officer or chief accounting officer of the Company to the
effect that:

(i) each of the representations, warranties and agreements of the Company
contained in this Agreement were true and correct when originally made and are
true and correct as of the applicable Time of Sale and the applicable Closing
Date as if made on each such date (except that those representations and
warranties that address matters only as of a particular date remain true and
correct as of each such date); and the Company has complied with all agreements
and satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the applicable Closing Date;

 

25



--------------------------------------------------------------------------------

(ii) there has not been, subsequent to the date of the most recent audited
financial statements included or incorporated by reference in the Disclosure
Package, any material adverse change in the financial position or results of
operations of the Company, or any change or development that, singularly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company except as set forth
in the Prospectus;

(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the Units
for offering or sale, nor suspending or preventing the use of the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus shall have been
issued, and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall be pending or to their knowledge, threatened by the
Commission or any state or regulatory body;

(iv) the Registration Statement and each amendment thereto, at the applicable
Time of Sale and as of the date of this Agreement and as of the applicable
Closing Date did not include any untrue statement of a material fact and did not
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Disclosure Package, as of the
applicable Time of Sale and as of the applicable Closing Date, any Issuer Free
Writing Prospectus as of its date and as of the applicable Closing Date, the
Prospectus and each amendment or supplement thereto, as of the respective date
thereof and as of the applicable Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading; and

(v) no event has occurred as a result of which it is necessary to amend or
supplement the Registration Statement, the Prospectus or the Disclosure Package
in order to make the statements therein not untrue or misleading in any material
respect.

(k) Subscription Agreements. The Company shall have entered into the
Subscription Agreements with each of the Investors, and such agreements shall be
in full force and effect on each agreement’s respective Closing Date.

 

26



--------------------------------------------------------------------------------

(l) Lock-Up Letters. The Placement Agent shall have received the written
agreements, substantially in the form of Exhibit C hereto, of the executive
officers, directors and shareholders of the Company listed in Schedule II to
this Agreement.

(m) Additional Documents. Prior to each Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to any Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.

6. Indemnification and Contribution.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its affiliates, each of its
directors, officers, members, employees, representatives and agents and any
person who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each a “Control Person”), and
the successors and assigns of all of the foregoing persons, from and against any
losses, claims, damages, expenses or liabilities, joint or several, to which
such person may become subject, under the Securities Act, the Exchange Act, or
other federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package, the Prospectus, or any amendment or supplement thereto, any
Issuer Free Writing Prospectus or in any materials or information provided to
Investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Common Stock (“Marketing Materials”), including
any roadshow or investor presentations made to Investors by the Company (whether
in person or electronically) or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Placement Agent for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability, expense or action; or (ii) in whole or in part upon any inaccuracy in
the representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, expense,
liability or action arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, any Preliminary Prospectus, the Disclosure Package, the
Prospectus, or any such amendment or supplement, any

 

27



--------------------------------------------------------------------------------

Issuer Free Writing Prospectus or in any Marketing Materials, in reliance upon
and in conformity with written information furnished to the Company by the
Placement Agent, specifically for use in the preparation thereof, which
information the parties hereto agree is limited to the Placement Agent’s
Information.

(b) Indemnification of the Company. The Placement Agent agrees to indemnify,
defend and hold harmless the Company, its affiliates, each of its directors,
officers, members, employees, representatives and agents and any Company Control
Person against any losses, claims, damages, expenses or liabilities to which the
Company may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Placement Agent), insofar as such losses, claims,
damages, expenses or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package, the Prospectus, or any amendment or supplement thereto or
any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, any Preliminary Prospectus, the Disclosure Package, the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof, which information the parties hereto agree is limited to
the Placement Agent’s Information relating to the Placement Agent, and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending against any such loss,
claim, damage, liability or action. Notwithstanding the provisions of this
Section 6(b), in no event shall any indemnity by the Placement Agent under this
Section 6(b) exceed the total compensation received by the Placement Agent in
accordance with Section 1(b) hereof.

(c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “Indemnified Party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “Indemnifying Party”) pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party) and payment of all fees and expenses; provided, however,
that the omission to so notify such Indemnifying Party shall not relieve such
Indemnifying Party from any liability which such Indemnifying Party may have to
any Indemnified Party or otherwise, except to the extent the Indemnifying Party
has been materially prejudiced by such failure; and provided, further, that the
failure to notify the Indemnifying Party shall not relieve it from any liability
that it may have to an Indemnified Party otherwise than under subsection (a) or
(b) above. The Indemnified Party or Parties shall have the right to employ its
or their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless (i) the
employment of such counsel shall have been authorized in writing by the

 

28



--------------------------------------------------------------------------------

Indemnifying Party in connection with the defense of such Proceeding, (ii) the
Indemnifying Party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to defend such Proceeding or (iii) such
Indemnified Party or Parties shall have reasonably concluded upon written advice
of counsel that there may be one or more legal defenses available to it or them
which are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party or Parties, but such Indemnifying Party or Parties may
employ counsel and participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of the Indemnifying Party), in any of
which events such reasonable fees and expenses shall be borne by such
Indemnifying Party and paid as incurred (it being understood, however, that such
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
Indemnified Parties who are parties to such Proceeding). An Indemnifying Party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent, such Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party or parties
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse the Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
Section 6(c), then the Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such Indemnifying
Party of the aforesaid request, (ii) such Indemnifying Party shall not have
fully reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement and (iii) such Indemnified Party shall have given
the Indemnifying Party at least 30 days’ prior notice of its intention to
settle; provided, however, that this sentence shall not apply if the fees and
expenses are reasonably in dispute. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
Proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under subsections (a) or (b) of this
Section 6 or insufficient to hold an Indemnified Party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of the losses, claims, damages, liabilities or expenses referred to
in subsections (a) or (b) above, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Indemnifying Party or Parties on
the one hand and the Indemnified Party or Parties on the other hand from the
offering of the Units or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Indemnifying Party or Parties on the one hand and the
Indemnified Party or Parties on the other

 

29



--------------------------------------------------------------------------------

hand in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other hand shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Units (before deducting expenses) received by the Company bear to the discounts
and commissions received by the Placement Agent. The relative fault of the
Company on the one hand and the Placement Agent on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by the Placement Agent, on the other hand, and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agent for use in the Registration Statement or the Prospectus, or in
any amendment or supplement thereto, consists solely of the Placement Agent’s
Information relating to the Placement Agent.

(e) Allocation. The Company and the Placement Agent agree that it would not be
just and equitable if contribution pursuant to subsection (d) above were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of subsection (d) above. Notwithstanding the provisions of this
Section 6(e), the Placement Agent shall not be required to contribute any amount
in excess of the total commissions received by the Placement Agent in accordance
with Section 1(b) less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement, omission or alleged omission, act or alleged act or failure to act or
alleged failure to act. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.

(f) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 6 and the covenants, agreements, warranties and representations
of the Company and the Placement Agent contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or any
affiliate of the Placement Agent, or by or on behalf of the Company, its
directors or officers or any person who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and (iii) the issuance and delivery of the Units. The Company and the Placement
Agent agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the Units, or
in connection with the Registration Statement, the Disclosure Package or the
Prospectus.

 

30



--------------------------------------------------------------------------------

7. Information Furnished by Placement Agent.

(a) The Company acknowledges that the statements set forth in the paragraph
under the heading “Plan of Distribution” in the Prospectus (the “Placement
Agent’s Information”) constitute the only information relating to the Placement
Agent furnished in writing to the Company by the Placement Agent as such
information is referred to in Sections 2 and 6 hereof.

(b) The Placement Agent agrees and confirms that it has not provided any
Investor or its respective agents or counsel with any information about the
Company that constitutes or might constitute material, non-public information
which is not otherwise disclosed in the Prospectus.

8. Termination. The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
each Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior to delivery and payment for the Units (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the New York Stock Exchange Amex Equities, the NASDAQ Global Market or
in the over the counter market (each, a “Trading Market”), (B) trading in the
Common Stock of the Company shall have been suspended on any exchange, in the
over-the-counter market or by the Commission, (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the
reasonable judgment of the Placement Agent, is material and adverse and makes it
impractical or inadvisable to proceed with the completion of the sale of and
payment for the Units on the applicable Closing Date on the terms and in the
manner contemplated by this Agreement, the Disclosure Package and the
Prospectus, (ii) since the time of execution of this Agreement or the earlier
respective dates as of which information is given in the Disclosure Package or
incorporated by reference therein, there has been any Material Adverse Effect,
(iii) the Company shall have failed, refused or been unable to comply with the
terms or perform any agreement or obligation of this Agreement or any
Subscription Agreements, other than by reason of a default by the Placement
Agent, or (iv) any condition of the Placement Agent’s obligations hereunder is
not fulfilled. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 4, Section 6, and
Section 12 hereof shall at all times be effective notwithstanding such
termination. The Company may, at its option, terminate this Agreement at any
time prior to a Time of Sale upon giving notice as hereinafter specified without
liability on the part of the Company, except with respect to fees or expense
reimbursement related to a prior Closing Date, to the Placement Agent if the
Placement Agent fails to comply in any material respect with any of its
obligations hereunder. Notwithstanding any other provision of this Agreement,
this Agreement shall terminate on the earlier of (i) December 31, 2009 and
(ii) the completion of the Offering; provided, however, the Company and the
Placement Agent may mutually agree to extend the deadline.

9. Notices. All statements, requests, notices and agreements hereunder shall be
in writing or by facsimile, and:

(a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission as follows:

Pritchard Capital Partners, LLC

103 Northpark Blvd., Suite 101

Covington, LA 70433

Facsimile No.: (985) 674-5775

 

31



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Bracewell & Giuliani LLP

711 Louisiana St, Suite 2300

Houston, Texas 77002

Attention: Charles Still

Facsimile No.: (713) 437-5318

(b) if to the Company shall originate from the Placement Agent and shall be
delivered or sent by mail, telex or facsimile transmission to:

Far East Energy Corporation

363 N. Sam Houston Parkway East, Suite 380

Houston, Texas 77060

Attention: Bruce Huff

Facsimile No.: (832) 598-0479

with a copy (which shall not constitute notice) to:

Weycer, Kaplan, Pulaski & Zuber, P.C.

1400 Summit Towers, Eleven Greenway Plaza

Houston, Texas 77046

Attention: Robert C. Beasley

Facsimile No.: (713) 961-5341

Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.

10. Persons Entitled to Benefit of Agreement. Neither party may assign this
Agreement without the prior written consent of the other. This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agent, the
Company, and their respective successors and assigns. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that (i) the
representations, warranties, covenants, agreements and indemnities of

 

32



--------------------------------------------------------------------------------

the Company contained in this Agreement shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(a) hereof
and the indemnities of the Placement Agent shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(b) hereof;
and (ii) the Investors are relying on the representations made by the Company
under, and are intended third party beneficiaries of, this Agreement. The term
“successors and assigns” as herein used shall not include any purchaser of the
Units by reason merely of such purchase.

11. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to the conflicts of laws provisions thereof. Except as set forth
below, no Proceeding may be commenced, prosecuted or continued in any court
other than the courts of State of New York located in the City and County of New
York or the United States District Court for the Southern District of New York,
which courts shall have jurisdiction over the adjudication of such matters, and
the Company hereby consents to the jurisdiction of such courts and personal
service with respect thereto. The Company and the Placement Agent hereby consent
to personal jurisdiction, service and venue in any court in which any Proceeding
arising out of or in any way relating to this Agreement is brought by any third
party against the Placement Agent. The Company and the Placement Agent hereby
waive all right to trial by jury in any Proceeding (whether based upon contract,
tort or otherwise) in any way arising out of or relating to this Agreement. The
Company and the Placement Agent agree that a final judgment in any such
Proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent, respectively, and may be enforced in any other
courts in the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

12. No Fiduciary Relationship. The Company hereby acknowledges and agrees that:

(a) No Other Relationship. The Placement Agent has been retained solely to act
as Placement Agent on a non-exclusive basis in connection with the offering of
the Company’s securities. The Company further acknowledges that the Placement
Agent is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s length basis and in no event do the parties
intend that the Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters. The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.

(b) Arm’s-Length Negotiations. The price of the Units determined hereunder were
or will be established by the Company following discussions and arms-length
negotiations with the Investors and the Placement Agent, and the Company is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated by this Agreement.

 

33



--------------------------------------------------------------------------------

(c) Absence of Obligation to Disclose. The Company has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interests or transactions to
the Company by virtue of any fiduciary, advisory or agency relationship.

(d) Waiver. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Placement
Agent with respect to any breach or alleged breach of any fiduciary or similar
duty to the Company in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions and agrees that the
Placement Agent shall not have any liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.

13. Headings. The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.

14. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party or parties to
be bound thereby. The failure of a party to exercise any right or remedy shall
not be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

15. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or portable document format (.pdf) or of a similar format shall be
effective as delivery of a manually executed counterpart thereof.

16. Research Analyst Independence. The Company acknowledges that the Placement
Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that the Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking division. The Company acknowledges that the
Placement Agent is a full service securities firm and as such from time to time,
subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve the Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.

 

34



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

18. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

19. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, FAR EAST ENERGY CORPORATION By:  

      /s/ Michael McElwrath

  Name: Michael McElwrath   Title: Chief Executive Officer



--------------------------------------------------------------------------------

Accepted as of the date first

above written:

PRITCHARD CAPITAL PARTNERS, LLC

 

By:  

/s/ Todd Giustiniano

  Name:  

Todd Giustiniano

  Title:  

C.O.O.



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule I:

  Issuer Free Writing Prospectus

Schedule II:

  List of Directors and Officers for Lock-Up Letter

Exhibit A:

  Subscription Agreements

Exhibit B:

  Pricing Information

Exhibit C:

  Form of Lock-Up Letter



--------------------------------------------------------------------------------

SCHEDULE I

Issuer Free Writing Prospectus

[None]



--------------------------------------------------------------------------------

SCHEDULE II

List of Directors and Officers for Lock-Up Letter



--------------------------------------------------------------------------------

EXHIBIT A

Subscription Agreements



--------------------------------------------------------------------------------

EXHIBIT B

Pricing Information

FAR EAST ENERGY CORPORATION

WEIGHTED AVERAGE 10-DAY STOCK PRICING

 

     As of

Pricing

   12/18/2009

Closing Price

   $ 0.450

100% Weighted Average 10-Day Price

   $ 0.446

95% Weighted Average 10-Day Price

   $ 0.424

 

    

Date

   Open    High    Low   

Close

   Volume    Adj Close 1    12/7/2009    0.47    0.47    0.41    0.45     
356,100    0.450 2    12/8/2009    0.45    0.45    0.42    0.44      16,400   
0.437 3    12/9/2009    0.42    0.44    0.39    0.44      309,400    0.437 4   
12/10/2009    0.44    0.46    0.41    0.46      100,200    0.455 5    12/11/2009
   0.44    0.46    0.44    0.46      49,800    0.460 6    12/14/2009    0.41   
0.47    0.41    0.44      139,100    0.440 7    12/15/2009    0.47    0.47   
0.41    0.46      82,400    0.458 8    12/16/2009    0.41    0.45    0.41   
0.45      36,200    0.450 9    12/17/2009    0.42    0.44    0.41    0.44     
95,000    0.440 10    12/18/2009    0.45    0.45    0.41    0.45      47,600   
0.450                Weighted Average 10-day stock price    $ 0.446   



--------------------------------------------------------------------------------

EXHIBIT C

Form of Lock-Up Letter